233 S.W.3d 232 (2007)
Dana STEWART, Plaintiff/Respondent,
v.
Elizabeth ROBINSON, Defendant/Appellant.
No. ED 88916.
Missouri Court of Appeals, Eastern District, Division Three.
September 18, 2007.
Donnell Smith, St. Louis, MO, for appellant.
Martin L. Daesch, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Elizabeth Robinson ("Robinson") appeals the judgment of the trial court in favor of Dana Stewart ("Stewart") on Stewart's claim of breach of contract. Robinson argues that the trial court improperly concluded that partial performance created an exception to the statute of frauds, the trial court lacked equitable jurisdiction to enter a judgment, and the court erred in granting relief to Stewart because she had unclean hands.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).